DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/22 has been entered.
 Claim Objections
Claim 33 is objected to because of the following informalities:  line 2, “includes includes” needs to be changed to “includes” .  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  line 2, “includes includes” needs to be changed to “includes” .  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  line 2, “includes includes” needs to be changed to “includes” .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 23, the limitation “forming the seed layer over the barrier metal layer, such that the seed layer directly contacts the top surface of the hybrid via” is unclear.  It is not clear that how the seed layer can be in directly contacts to the top surface of the hybrid via when the barrier metal layer is formed between the seed layer and the hybrid via.
For the examination purpose, it is assumed that the seed layer electrically contacts the top surface of the hybrid via.
● Claims 34-35 are unclear because they are duplicated from claim 33.
Based on the previous amendment filed on 06/23/22, it is assumed that claim 34 depends on independent claim 22 (but not independent 13), and claim 35 depends on independent claim 28 (but not independent 13).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23, the limitation “the seed layer directly contacts the top surface of the hybrid via” is not supported by the original disclosure.  It is noted that claim 23 depends on claim 22.  Claim 22 recites “the barrier metal layer is formed to directly contact sidewalls of the hybrid via”.  Therefore, the combination of having “the seed layer directly contacts the top surface of the hybrid via” and “the barrier metal layer is formed to directly contact sidewalls of the hybrid via” is not supported by the original disclosure.  Specifically, Fig. 2 of the present invention shows “the barrier metal layer is formed to directly contact sidewalls of the hybrid via” but does not show “the seed layer directly contacts the top surface of the hybrid via” as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 18, 21, 28, 30-33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama et al (US 2021/0327803) in view of Buckalew et al (US 2017/0243839).
Regarding independent claim 9, Motoyama (Figs. 4 and Figs. 6A-6H, especially Fig. 4) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer 607 (Fig. 6E) over a first interconnect structure 420, wherein the first interconnect structure 420 includes a first metal material (i.e., copper, [0041]); forming a trench within the insulating layer (Fig. 6F); forming a hybrid via 430 within the trench, wherein the hybrid via 430 includes a second metal material (i.e., cobalt, [0043]) different from the first metal material; and forming a second interconnect structure 420 over the hybrid via, wherein the second interconnect structure 420 includes a metal layer over a barrier metal layer 440 ([0040]), the metal layer 420 having the first metal material (i.e., copper, [0041]), such that the hybrid via provides an electrical connection between the first interconnect structure and the second interconnect structure,  wherein the first metal material includes copper ([0041]), and wherein the barrier metal layer 440 is formed to directly contact sidewalls of the hybrid via 430.
Motoyama does not disclose the second metal material includes  iron/cobalt alloy or molybdenum/tantalum alloys.
However, Buckalew (Fig. 1B) teaches a method comprising: forming a first interconnect structure 122 includes a first metal material of copper ([0038]); forming a hybrid via 106 within the trench, wherein the hybrid via includes a second metal material different from the first metal material and selected from cobalt, nickel, iron/cobalt alloys, and combinations thereof ([0047]). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Motoyama because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Buckalew) and the selection of any of these known equivalents to be used as a hybrid via material of Motoyama would be an obvious matter of design choice. 
Regarding independent claim 28, Motoyama (Figs. 4 and Figs. 6A-6H, especially Fig. 4) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer 607 (Fig. 6E) over a first interconnect structure 420, wherein the first interconnect structure 420 includes a first metal material (i.e., copper, [0041]); forming a first trench and a second trench within the insulating layer (Fig. 6F); forming a hybrid via 430 (or 610 in Fig. 6G) within the first trench, wherein the hybrid via 430 includes a second metal material (i.e., cobalt, [0043]) different from the first metal material; and forming a second interconnect structure 420 over the hybrid via within the second trench, wherein the second interconnect structure 420 includes a metal layer over a barrier metal layer 440 ([0040]), the metal layer having the first metal material , (i.e., copper, [0041]) wherein the first metal material includes copper ([0041]), wherein the barrier metal layer 440 is formed on sidewalls of the hybrid via, such that the hybrid via extends through the barrier metal layer 440 to directly contact the metal layer 420.
Motoyama does not disclose the second metal material includes  iron/cobalt alloy or molybdenum/tantalum alloys.
However, Buckalew (Fig. 1B) teaches a method comprising: forming a first interconnect structure 122 includes a first metal material of copper ([0038]); forming a hybrid via 106 within the trench, wherein the hybrid via includes a second metal material different from the first metal material and selected from cobalt, nickel, iron/cobalt alloys, and combinations thereof ([0047]). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Motoyama because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Buckalew) and the selection of any of these known equivalents to be used as a hybrid via material of Motoyama would be an obvious matter of design choice. 
Regarding claims 18, 30-31, 33, 35 and 36, Motoyama (Figs. 4 and Figs. 6A-6H) further discloses forming the hybrid via 430 (or 610 in Fig. 6G) comprises forming the hybrid via using at least one of a physical vapor deposition process, a chemical vapor deposition process, an atomic layer deposition process, or an electrochemical deposition process ([0053]); the hybrid via 430 is configured to provide an electrical connection between the first interconnect structure and the second interconnect structure; the barrier metal layer 440 includes tantalum ([0040]); and forming a capping layer 450 over the first interconnect structure 420, wherein forming the hybrid via results in the hybrid via 430 to extend through the capping layer.
Regarding claims 21 and 32, Motoyama does not disclose a height of the hybrid via ranges from 5 angstroms to 100 microns.
However,  it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming the height of the hybrid via within a range as claimed.  Therefore, it would have been obvious to form the hybrid via of Motoyama having a height within a range as claimed because the height of the via can be optimized depending upon the width, the conductivity and the material which are desired for the hybrid via.
Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama et al and Buckalew et al as applied to claim 9 or 28  above, and further in view of Backes et al (US 2016/0163587).
Regarding claims 14 and 29, Motoyama (Figs. 4 and 6A-6H) further discloses forming the trench comprises forming both a first trench and a second trench (Fig. 6F); forming the hybrid via 430 (or 610 in Fig. 6G) within the trench comprises forming the hybrid via within the first trench; and forming the second interconnect structure comprises: forming the barrier metal layer 440 within the second trench; and forming the metal layer 420 over the barrier metal layer.
Motoyama does not disclose the metal layer 420 including a metal filling over a seed layer.
However, Backes (Figs. 5-6) teaches a method of forming the second interconnect structure comprises: forming a barrier metal layer 26 within the second trench; and forming the metal layer 28 over the barrier metal layer, the metal layer 28 including a metal filling over a seed layer (not shown , see [0026], “deposition of a seed layer”).  Accordingly, it would have been obvious to modify the method of Motoyama by forming the metal layer 420 including a metal filling over a seed layer because as is well known such seed layer would increase the adhesion to the metal filling of the second interconnect structure.
Claims 9, 13-14, 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2020/0219808) in view of Buckalew et al (US .
Regarding claim 9, Hwang (Figs. 2 and 6) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer 200 over a first interconnect structure 112, wherein the first interconnect structure 112 includes a first metal material (i.e., copper, [0034]); forming a trench 210T within the insulating layer; forming a hybrid via 212 within the trench, wherein the hybrid via 212 includes a second metal material ([0043]); and forming a second interconnect structure 410 over the hybrid via, wherein the second interconnect structure 410 includes a metal layer 412 over a barrier metal layer 411, the metal layer having the first metal material (i.e., Cu, [0043]), such that the hybrid via 212 provides an electrical connection between the first interconnect structure and the second interconnect structure; wherein the first metal material includes copper ([0043]), and wherein the barrier metal layer 411 is formed to directly contact sidewalls of the hybrid via 212 (or 222 in Fig. 6).
Hwang further discloses that the hybrid via 212 may include the second metal material the same as or different from the first metal ([0043]), but Hwang does not disclose the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof.
However, Buckalew (Fig. 1B) teaches a method comprising: forming a first interconnect structure 122 includes a first metal material of copper ([0038]); forming a hybrid via 106 within the trench, wherein the hybrid via includes a second metal material different from the first metal material and selected from cobalt, nickel, iron/cobalt alloys, and combinations thereof ([0047]). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Hwang because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Buckalew) and the selection of any of these known equivalents to be used as a hybrid via material of Hwang would be an obvious matter of design choice. 
Regarding claims 13-14 and 33, Hwang (Figs. 2 and 6) further discloses: the trench comprises a first trench 210T, and wherein forming the second interconnect structure comprises: forming an additional insulating material 400 over the insulating layer and over the hybrid via, forming a second trench 410T within the additional insulating material, forming the barrier metal layer 411 ([0040]) within the second trench, and forming the metal layer 412 over the barrier metal layer 411, the metal layer including a metal filling over forming a seed layer (not shown, see [0031] and [0032], “multiple layers”); and forming a metal filling 412 within the second trench and over the seed layer; forming the trench comprises forming both a first trench 210T and a second trench 410T; forming the hybrid via 212 within the trench comprises forming the hybrid via within the first trench 210T; and forming the second interconnect structure comprises: forming a barrier metal layer 411 within the second trench 410T, and forming the metal layer 412 over the barrier metal layer, the metal layer including a metal filling over a seed layer (not shown, see [0031] and [0032], “multiple layers”); and the barrier metal layer includes tantalum, cobalt, ruthenium ([0032]).
Regarding claim 21, Hwang does not disclose a height of the hybrid via ranges from 5 angstroms to 100 microns.
However,  it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming the height of the hybrid via within a range as claimed.  Therefore, it would have been obvious to form the hybrid via of Hwang having a height within a range as claimed because the height of the via can be optimized depending upon the width, the conductivity and the material which are desired for the hybrid via.
Claims 9, 13-14, 18, 21, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Backes et al (US 2016/0163587) in view of  Buckalew et al (US 2017/0243839).
Regarding claim 9, Backes (Figs. 1-6) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer 24 over a first interconnect structure 14, wherein the first interconnect structure 14 includes a first metal material (i.e. copper, [0017]); forming a trench within the insulating layer (Fig. 4); forming a hybrid via 22 within the trench, wherein the hybrid via 22 includes a second metal material (i.e., cobalt, [0021]) different from the first metal material; and forming a second interconnect structure 28 over the hybrid via, wherein the second interconnect structure 28 includes a metal layer over a barrier metal layer 26 ([0024]), the metal layer having the first metal material (i.e., copper, [0025]), such that the hybrid via provides an electrical connection between the first interconnect structure and the second interconnect structure, wherein the first metal material includes copper ([0017]).
Backes does not disclose the second metal material includes  iron/cobalt alloy or molybdenum/tantalum alloys.
However, Buckalew (Fig. 1B) teaches a method comprising: forming a first interconnect structure 122 includes a first metal material of copper ([0038]); forming a hybrid via 106 within the trench, wherein the hybrid via includes a second metal material different from the first metal material and selected from cobalt, nickel, iron/cobalt alloys, and combinations thereof ([0047]). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Backes because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Buckalew) and the selection of any of these known equivalents to be used as a hybrid via material of Backes would be an obvious matter of design choice.
Regarding claims 13-14, 18, 33 and 36, Backes (Figs. 1-6) further discloses: the trench comprises a first trench, and wherein forming the second interconnect structure comprises: forming an additional insulating material (corresponding to top half portion of 24) over the insulating layer (corresponding to bottom half portion of 24) and over the hybrid via (Fig, 4); forming a second trench within the additional insulating material; forming the barrier metal layer 26 within the second trench; and forming the metal layer 28 over the barrier metal layer, the metal layer including a metal filling over a seed layer (not shown , see [0025], “deposition of a seed layer”); forming the trench comprises forming both a first trench and a second trench (Fig. 4); forming the hybrid via 22 within the trench comprises forming the hybrid via within the first trench; and forming the second interconnect structure comprises: forming the barrier metal layer 26 within the second trench; and forming the metal layer over the barrier metal layer, the metal layer including a metal filling over a seed layer (not shown , see [0025], “deposition of a seed layer”); forming the hybrid via 22 comprises forming the hybrid via using at least one of a physical vapor deposition process, a chemical vapor deposition process, an atomic layer deposition process, or an electrochemical deposition process ([0021]); the barrier metal layer 26 includes tantalum, cobalt, ruthenium ([0024]); and forming a capping layer 18 over the first interconnect structure, wherein forming the hybrid via results in the hybrid via to extend through the capping layer.
Regarding claim 21, Backes does not disclose a height of the hybrid via ranges from 5 angstroms to 100 microns.
However,  it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming the height of the hybrid via within a range as claimed.  Therefore, it would have been obvious to form the hybrid via of Backes having a height within a range as claimed because the height of the via can be optimized depending upon the width, the conductivity and the material which are desired for the hybrid via.
Claims 22-32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Backes et al (US 2016/0163587) in view of  Buckalew et al (US 2017/0243839) and Motoyama et al (US 2021/0327803).
Regarding independent claim 22, Backes (Figs. 1-6) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer 24 over a first interconnect structure 14, wherein the first interconnect structure 14 includes a first metal material (i.e. copper, [0017]); forming a first trench within the insulating layer; forming a hybrid via 22 within the first trench, wherein the hybrid via 22 includes a second metal material (i.e., cobalt, [0021])  different from the first metal material; forming an additional insulating material (corresponding to upper portion of 24) over the insulating layer and over the hybrid via; forming a second trench within the additional insulating material; and forming a second interconnect structure 28 within the second trench, wherein the second interconnect structure 28 includes a metal layer over a barrier metal layer 26 ([0024]), the metal layer having the first metal material (i.e., copper, [0025]), and wherein the first metal material includes copper, wherein the barrier metal layer 26 is formed to directly contact sidewalls of the hybrid via.
Backes does not disclose the second metal material includes  iron/cobalt alloy or molybdenum/tantalum alloys.
However, Buckalew (Fig. 1B) teaches a method comprising: forming a first interconnect structure 122 includes a first metal material of copper ([0038]); forming a hybrid via 106 within the trench, wherein the hybrid via includes a second metal material different from the first metal material and selected from cobalt, nickel, iron/cobalt alloys, and combinations thereof ([0047]). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Backes because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Buckalew) and the selection of any of these known equivalents to be used as a hybrid via material of Backes would be an obvious matter of design choice.
Neither Backes nor Buckalew disclose the metal layer is formed to directly contact a top surface of the hybrid via.
However, Motoyama (Fig. 4) teaches a method comprising: forming a second interconnect structure 422 within the second trench, wherein the second interconnect structure includes a metal layer over a barrier metal layer 440, and wherein the metal layer 420 is formed to directly contact a top surface of the hybrid via 430.  Accordingly, it would have been obvious to further modify the method of Backes by forming the metal layer being directly contact a top surface of the hybrid via because such modification would increase the contact area between the hybrid via and the second interconnect structure that would provide improved and more reliable electrical connections, as taught by Motoyama ([0044]).
Regarding independent claim 28, Backes (Figs. 1-6) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer 24 over a first interconnect structure 14, wherein the first interconnect structure 14 includes a first metal material (i.e. copper, [0017]) ; forming a first trench and a second trench within the insulating layer; forming a hybrid via 22 within the first trench, wherein the hybrid via 22 includes a second metal material (i.e., cobalt, [0021])  different from the first metal material; and forming a second interconnect structure 28 over the hybrid via within the second trench, wherein the second interconnect structure 28 includes a metal layer over a barrier metal layer 26 ([0024]), the metal layer having the first metal material (i.e., copper, [0025]), wherein the first metal material includes copper, wherein the barrier metal layer 26 is formed on sidewalls of the hybrid via.
Backes does not disclose the second metal material includes  iron/cobalt alloy or molybdenum/tantalum alloys.
However, Buckalew (Fig. 1B) teaches a method comprising: forming a first interconnect structure 122 includes a first metal material of copper ([0038]); forming a hybrid via 106 within the trench, wherein the hybrid via includes a second metal material different from the first metal material and selected from cobalt, nickel, iron/cobalt alloys, and combinations thereof ([0047]). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Backes because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Buckalew) and the selection of any of these known equivalents to be used as a hybrid via material of Backes would be an obvious matter of design choice.
Neither Backes nor Buckalew disclose the metal layer is formed to directly contact a top surface of the hybrid via.
However, Motoyama (Fig. 4) teaches a method comprising: forming a second interconnect structure 422 within the second trench, wherein the second interconnect structure includes a metal layer over a barrier metal layer 440, and wherein the metal layer 420 is formed to directly contact a top surface of the hybrid via 430.  Accordingly, it would have been obvious to further modify the method of Backes by forming the metal layer being directly contact a top surface of the hybrid via because such modification would increase the contact area between the hybrid via and the second interconnect structure that would provide improved and more reliable electrical connections, as taught by Motoyama ([0044]).
Regarding claims 23-26, 29-31 and 34-35, Backes (Figs. 1-6) further discloses: the metal layer 28 includes a metal filling over a seed layer (not shown , see [0025], “deposition of a seed layer”), the method further comprising: forming the seed layer over the barrier metal layer, such that the seed layer electrically contacts (assumed in 112-2nd above) the top surface of the hybrid via 22, and forming the metal filling 28 over the seed layer; the hybrid via 22 is configured to provide an electrical connection between the first interconnect structure and the second interconnect structure; forming the hybrid via comprises forming the hybrid via 22 using at least one of a physical vapor deposition process, a chemical vapor deposition process, an atomic layer deposition process, or an electrochemical deposition process ([0021]); the barrier metal layer 26 is formed to expose a portion of the hybrid via (as modified by Motoyama); and the barrier metal layer 26 includes tantalum, cobalt, ruthenium ([0024]).
Regarding claims 27 and 32, Backes does not disclose a height of the hybrid via ranges from 5 angstroms to 100 microns.
However,  it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming the height of the hybrid via within a range as claimed.  Therefore, it would have been obvious to form the hybrid via of Backes having a height within a range as claimed because the height of the via can be optimized depending upon the width, the conductivity and the material which are desired for the hybrid via.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 22 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817